Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 1 of 27


                                  U.S.DISTRICT COURT
                             SOUTHERN DISTRICT OF FLO RIDA
                                    M IAM IDIVISION

                                    CA SE N O .:17-60533-JEM
                                                                          FILED BY              D.C.
   Lt.Col.RODNEY SCOTT PATTERSON ,
                                                                              JUy 22 2219
          Plaintiff,
                                                                               D
                                                                               Sur
                                                                               A a Ekl-
                                                                                      q.l.
                                                                                         sv
                                                                                         opl
                                                                                           f
                                                                                 o J,,
                                                                                .
                                                                                      &    All

   AM ERICA N A IRLIN ES, W C

          Defendant.


                       PLAINTIFF'S REQUEST FOR JUDICIAL NOTICE
                        IN SU PPO R T O F lTS M O TIO N FO R R EC U SA L

         Plaintiff Lt. Co1 Rodney S. Patterson, pursuant to Rule 201 of the Federal Rules of

  Evidence,respectfully requestsleave ofthisCourtto fileand thattheCourttak
                                                                              ejudicialnoticeof
  thefollowingadjudicativefactsancl/orpublicrecordsin supportofLtC olRodney S.Patterson's
                                                                      .



  M otion forRecusal.A sgrounds therefore, Patterson states asfollow s:

                Judicialnoticeisameansbywhichadjudicativefactsnotseriouslyopentodispute
  are established as true w ithoutthe nonnalrequirem entofproofby evidence, D ippin 'D ots lnc.v.
                                                                                        ,


  Frosty Bites Distribution, LLC,369 F.3d 1197, 1204 (11thCir.2004),
                                                                   .Fed.R. Evid.201(a)and
  (b);seealsoFed.R.Evid.201(a).Adjudicativefactsarefactsthatarerelevanttoadetermination
  oftheclaim spresented in a case. Id Onecategoryofadjudicativefactssubjecttojudicialnotice

  includesfactsthataretsgenerally known withintheterritorialjurisdiction ofthetrialcourt''1d.
                                                                                            .



  (quotingFed.R.Evid.20l(b)(l)).Suchjudicially-noticedfactshavebeen describedasbeing tûof
  breathtaking variety.''Id (collectingcases).Anothercategory includes
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 2 of 27

                                                                                               Page 2
    facts that can be accurately and readily determ ined from sources whose accuracy cannot

    reasonably bequestioned. Fed.R.Evid.201(b)(1)A courtalsomaytakejudicialnoticeof public

    records.UniversalExpress, Inc.v.U S.Securities and Exchange Comm ission
                                                                                  ,   177Fed.Appx.52,
    53(11thCir.2006).Judicialnoticeofappropriateadjudicativefactsmaybetaken atany stagein a
   proceeding,includingatthesummaryjudgmentstage Dl
                                                  jvin'Dots,Inc.,369F.3dat1204, Fed.
                                                          .                                     .



   R.Evid.201(9.Courtshavewide discretion to takejudicialnotice offacts f#.;Fed.R.Evid
                                                                                  .                 .


   201(c).
          2       Because the following adjudicative facts and/or public records relevant to a
   determ ination of the claim s presented in this case are generally know'
                                                                          n    within the tenitorial
   jurisdictionofthisCourtandarenotsubjecttoreasonabledispute,judicialnoticeshouldbetaken
   ofthem :

                 On M arch l9,20 19, the U nited States Courtof A ppeals for the Eleventh Circuit

   issued itsaftirmation, attached hereto asExhibit'.




   Dated:June20,2019                                    Respectfully submitted,




                                                        / o,Z/.,
                                                               z -.     .
                                                        Rodney . atterson, Lt.Col.,Pro Se
                                                        E-mail:seottpattersonz47@gmail.com
                                                        1092 N W 139* Tenuce
                                                        Pem broke Pines, FL 33028
                                                        (704)231-0909(phone)
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 3 of 27




                                                                                       Page 5
                                      CERTIFICATE OF SERVICE



            1Lt.Co1Rodney S. Patterson,Pro SeAppellanthereby certify
                                                                      ,   thatatrueand correctcopy
     oftheforegoilzgwasservedbyU .S.M ailon June20
                                                   ,   2019onallcotmsqlorpartiesofrecordonthe
     SetwiceListBelow .



                                                       t                         .


                                                             .   .1        .

                                                     Signature ofFiler



                                              Service List

                                            V ia U.S.M ail

   M ichaelA . Holt
   mholt@ fisherphillips.com
  FloridaBarNo.:91156
  FISHER & PH ILLIPS LLP
  450 EastLasOlasBoulevard
  Suite 800
  FortLauderdale, Florida 33301
  Telephone:(954)847-4709
  M arkW .Robertson(ProHac Vice)
  mrobertson@omm.com
  O 'M ELVENY & M YERS LLP
  Tim eSquareTower, 7 Tim esSquare
  New York,New York 10036
  Telephone:(212)326-2000
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 4 of 27




    TristanM orales(ProHacVice)
    tmorales@omm.com
    O 'M ELVENY & M YERS LLP
    1625Eye Street, Northwest
    W ashington,DC 20006
   Telephone:(202)383-5300
   AttorneysforAmericanAirlines,Inc.
   K aren Coolm an A m long
   Florida BarN o:275565
   kamlong@rrheAmlongFirm.com
   A M LON G & A M LON G , P.A .
   500 NortheastFourth Street
   FortLauderdale,Florida33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102

   W illiam R .A m long
   Wlkamlonsrl'
              plR-heonlonuFi= .com
   A M LON G & A M LON G , P.A .
   500 N ortheastFourth Street
   FortLauderdale, Florida 33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102
   CounselforAmlong & Amlong, P.A .

  N oelChristian Pace, Esq.
  206N W 9lST STREET
  EL PORTAL,FL 33150-2259
  Noel.c.pace.esqo gmail.com
  (305)219-1191
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 5 of 27
 Case 0:13-cv-61373-RNS Document277 Entered On FLSD Docket05/08/2019 Page 1 of23
                  Case:17-14821 Date Filed:05/0822019 Page:1 Of1

                                                                            FIlPD Bv                   AP   o c.
                             UNITED STATES CO URT O F APPEALS
                                 FOR THE ELEVENTH CIRCUIT                             M ay 8r 2019 ,


                               ELBERTPARRTUTTLECOLJRTOFAPPEALSBUILDI
                                                                   NG                AlqgaA l Nr.
                                                                                                A p
                                            A6
                                            5 F
                                             tlot
                                              anra
                                                 sy
                                                  -t
                                                   GheS
                                                      ot
                                                       rr
                                                        ei
                                                        ge
                                                         atàN
                                                            eiW
                                                              oj                    puzly
                                                                                    s o > g/# ojg'
                                                                                                 rCT,
                                                                                         .  .
                                                                                            t.
                                                                                             :.-xylaul
    DavidJ.Smith                                                                   Forrulesandformsvisit
    Clerk ofCourt                                                                  wwvw.callxuscourts.cov

                                            M ay 08,20l9

    Clerk -Southern D istrictofFlorida
    U .S.D istrictCourt
    400 N M IAM IAV E
    M IA M I,FL 33128-1810

    AppealN um ber: 17-14821-FF
    Case Style:Am long & A m long,P.A .,etalv.EdcareM anagem ent, Inc.,etal
    D istrictCourtDocketN o:0:13-cv-61373-RN S

    A copyofthisIetter,andthejudgmentform ifnotedabove,butnotacopyofthecourt's
    decision,isalso being folw arded to counseland pro se parties. A copy ofthe court'sdecision
    waspreviously forw arded to counseland pro separtieson the date itw as issued.

    Theenclosedcopyofthejudgmentisherebyissuedasmandateofthecourt.Thecourt'sopinion
    waspreviously provided on the date ofissuance.

    Sincerely,

    D AVID J.SM ITH ,Clerk ofCourt

    Reply to: LoisTunstall
    Phone#:(404)335-6191
    Enclosurets)
                                                                   M D T-I Letter lssuing M andate
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 6 of 27
 case O:13-cv-61373-RNS Docum ent277 Entered On FLSD Docket05/08/2019 Page 2 of23
                  case:17-14821 Date Filed:05/08/2019 Page:1 Of1


                          UN ITED STATES CO URT O F A PPEA LS
                                 For the Eleventh C ircuit


                                         N o.17-14821


                                    D istrictCourtDocketN o.
                                       0:l3-cv-61373-RN S

    D EBO RAH ELDREDGE,

                                                Plaintiff-CounterDefendant,

    A M LON G & A M LON G ,P.A .,
    d.b.a.The A m long Firm ,
    W ILLIAM ROBERT AM LON G,
    JEN NIFER D ALY ,

                                                 lnterested Parties-Appellants,

    VW SLIS

    EDCARE M ANA GEM ENT,INC .,
    a Delaw are corporation,
    HO SPITAL PH YSICIAN PARTNERS,lN C.,
    a Delaw are corporation,

                                                 Defendants -CounterClaim ants -Appellees.


                       Appealfrom the United StatesD istrictCourtforthe
                                 Southern D istrictofFlorida


                                         JUD GM ENT

    ltisherebyordered,adjudged,anddecreedthattheopinionissuedonthisdateinthisappealis
    enteredasthejudgmentofthisCourt.
                                  Entered:M arch l9,2019
                        Forthe Court:DAVID J.SM ITH,Clerk ofCourt
                                      By:JeffR.Patch




    ISSUED AS M ANDATE 05/08/2019
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 7 of 27
 Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 3 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:1 Of20


                                                        (DO NOT PUBLISH)


                 IN Tc U M TED STA TES COU RT OF A PPEALS

                         FO R THE ELEVEN TH CIRCIJIT


                                  N o.17-14821


                       D .C .D ocketN o.0:13-cv-61373-RN S



    D EB OR AH ELDRED GE,

                                           Plaintiff-CounterD efendant,

    A M LON G & A G ON G ,P.A .,
    dab.a.The A m long Firm ,
    W ILLIA M ROBER T A M LON G ,
    JEN NIFER DA LY ,

                                           Interested Parties -A ppellants,


                                     Verslls



   ED CA RE M AN A G EG N T,lN C.,
   a D elaw are com oration,
   H O SPITAL PH Y SICIAN PA RTN ERS,IN C .,
   a D elaw are corporation,

                                           Defendants-CounterClaim ants-
                                           Appellees.
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 8 of 27
 Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 4 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:2 Of20




                         A ppealfrom the U nited States D istrictCourt
                              forthe Southem D istrictofFlorida


                                         (M arch 19,2019)
    Before W ILSON ,JILL PRY OR and SU TTON ,'CircuitJudges.

   PER CUR IAM :

          A m long & A m long,P.A .,a 1aw firm ,appealsthe districtcourt'sim position

    ofsanctionsagainstittotaling $422,433.30 in attorney'sfeesand costsin favorof

   defendantsED care M anagem ent,Inc.and H ospitalPhysician Partners, lnc.

   (Gû1-IPP'').Noreversibleerrorhasbeen shown;weaf/rm thedistrictcourt'saward
   ofattorney'sfeesand costs.

                                    1.     BA C K G R O U N D I

          PlaintiffD eborah Eldredge,represented by the A m long tirm ,filed two civil

   actions againsther form erem ployer,ED care, and a related entity,HPP. ln the

   Grstsuit,Eldredge alleged thatED care and HPP violated the FairLabor Standards

   Actby failing to pay herovertim e w hile shew as em ployed by them and failing to

   payherforaccruedleavetimewhenshewasterminated(theCTLSA case'').In



          *H onorable Jeffrey S.Sutton,United StatesCircuitJudge forthe Sixth Circuit, sitting by
   designation.
          1Because w ew rite forthe parties, w e setoutonly the factsnecessary to explain our
   decision.
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 9 of 27
 Case 0:13-cv-61373-RNS Docum ent277 Entered On FLSD Docket05/08/2019 Page 5 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:3 Of20


    response,the defendants asserted variousdefenses,including thatthey w ere

    entitled to a set-offbased on the value ofproperty Eldredge converted upon her

    term ination. In the second suit,Eldredge alleged thatED care and I-IPP term inated

    herbecause ofherage and sex in violation ofthe A ge D iscrim ination in

    Em ploym entA ct,TitleV 11ofthe CivilRightsA ctof 1964,and the Florida Civil

    RightsAct(thelsdiscriminationcase'').Inthediscrimination case,thedefendants
    asserted counterclaim salleging Eldredge had m isappropriated com pany property.

    The FLSA and discrim ination casesw ere eventually consolidated.

          M eanwhile,the defendantshad filed a m otion forsanctions in the FLSA

    case,alleging thatEldredge had stolen confdentialbusinessrecordsfrom ED care.

   A lthough the defendantshad sentEldredge aw ritten requestforthe return of

   com pany property and the Am long t51-111a civil-theftdem and letter,Eldredge and

   herlaw yerfailed to disclosethe ED care docum entsin theirpossession and then

   used som e ofthese contidentialrecordsduring a deposition.

          Themagistratejudgedeniedwithoutprejudicethedefendants'motion for
   sanctions.Themagistratejudge,however,orderedEldredgetoconductadiligent
   search,to return to the defendants al1com pany propel'ty in herpossession,and to

   provide an aftirm ative statem entthatshe hastum ed overallcom pany property in

   herpossession.lnresponsetothemagistratejudge'sorder,Eldredgeproduced
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 10 of 27
 Case 0:13-cv-61373-RNS Document277 Entered On FLSD Docket05/08/2019 Page 6 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:4 Of20


    three boxesofdocum ents,tw o thum b drives,and a disk,alm osta11ofw hich

    contained conGdentialED care inform ation.

           The defendantsthen filed a renew ed m otion forsanctions. A m ong other

    things,the defendantscontended that- aspartofa plan to blackm ailthe

    defendantsand theirexecutives- Eldredge had refused to disclose the EDc are

    docum entsin herpossession. The defendants latersupplem ented theirrenew ed

    m otion forsanctions,seeking sanctions expressly againstthe Am long firm ,

    pursuantto 28U .S.C.j 1927 and thedistrictcourt'sinherentpowers.According
    to the defendants,the A m long firm lûacted in bad faith to pursue frivolous claim s

    and covered up evidence in a m annerthatm ultiplied the proceedings.'' D oc.138 at



           A round thistim e,the A m long firm w ithdrew asEldredge'scounsel,after

    w hich she proceededrm se.Eldredge then filed a m otion to voluntarily dism iss

    withprejudicea1lherclaimsagainstEDcare.A few monthslater,Eldredgeand
    the defendants reached a settlem entagreem entin which Eldredge agreed to dism iss

    withprejudiceherpendingclaimsandthedefendantsagreedtodismisswith
    prejudicetheircounterclaims.Theagreementpermittedthedefendantstoproceed
    w ith theirsanctionsm otion againstthe A m long Grm .In addition,Eldredge agreed



            2citationsin theform çûDoc. #''referto numbered entries on the districtcourt'sdocketin
    the discrim ination case.

                                                  4
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 11 of 27
 Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 7 of23
                  Case:17-14821 Date Filed:03/19/2019 Page:5 of20


    to w aive any attorney-clientprivilege overcom m unications between her and the

    A m long firm and to cooperate w ith the defendants'effortsto obtain docum ents

    concerning such com m unications. A s partofthe agreem ent,Eldredge also agreed

    to return al1property thatoriginated w ith the defendants. Based on the parties'

    settlem entagreem ent,the districtcourtdism issed Eldredge's claim s againstthe

    defendantswithprejudiceandthedefendants'counterclaimsagainstEldredgewith
    prejudice.Inthedismissalorder,thedistrictcourtretainedjurisdictionoverthe
    pending m otion forsanctions againstthe A m long firm .

          Followinganevidentiaryhearing,themagistratejudgeconcludedthat
    sanctionsw ere w arranted underthe circum stances ofthis case. ln > detailed 44-

    pageorder,themagistratejudgesummarizedtheproceduralhistoryofthe
    litigation and m ade 93 factualtindingsbased on the testim ony and docum ents

    presented atthe hearing.

          lnpertinentparqthemagistratejudgedeterminedthatEldredge'slawyers
    whotesti/ed attheevidentiaryhearing(W illiam AmlongandJenniferDaley)
    lackedcredibility.ThemagistratejudgefoundûûAmlong'stettimonytobe
    contrived and,in som e w ays,an effortto rew ritehistory''and found ço aley's

    testim ony ...to be convoluted,evasive and non-responsive.'' D oc 1S8 at31-32.
                                                                      .




          ThemagistratejudgedeterminedthatEldredgesoughtlegaladvicefrom the
    A m long tirm aboutthe term ination ofherem ploym entw ith ED care and the
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 12 of 27
 Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 8 Of23
                  Case:17-14821 Date Filed:03/19/2019 Page:6 of20


    possibility oftiling aw rongfulterm ination action. Am long and D aley then

    ççtransformedthisrequestintothetilingoftheFLSA caseandthe(dqiscrimination
    cmse,w ithoutinform ing Eldredgethatthey had no intention offiling a quitam

    action-'' 1d.at37.

          ThemagistratejudgefoundthatDaley andAmlongengagedinççknowing
    and recklessconductthroughouttheFLSA case and the(dliscrimination case.''f#.
    at42. Afterretaining the A m long lrm ,Eldredge delivered to the A m long 81411the

    follow ing m aterials: the contents ofED care'sCEO 's tûpersonalcorporate laptop

    downloadedtoadisk (his:M ydocuments'folder),hisownhandwrittennotes,
    financialdocum ents,contactlists,clientlists,em ployee data,and copiesofpages

    from oneofhisyearly personaljournalswherehekeptnotesfrom meetingshe
    attended duringtheyear.''1d.at39.Themagistratejudgeconcludedthatçr aley
    and A m long know ingly and recklessly held back and did notproducethe bulk of

    these docum ents in the face ofdem ands forthereturn ofEDcare property and

    discovery requests untilcom pelled to do so by courtorders,thereby creating an

    unfair advantage forthem selves and vitiating the entire Eldredge litigation.'' 1d at
                                                                                     .




    38.ThemagistratejudgefurtherfoundthatDaley andAmlong ççusedsmokeand
    m irrors each tim e they w ere called to account,even to the pointoffailing to render

    credible testim ony atthe flnalevidentiary hearing.''f#.at42. The m agistrate

    judgealsoconcludedthatboththeFLSA anddiscrimination caseswereûlfrivolous
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 13 of 27
 Case O:13-cv-61373-RNS Docum ent277 Entered On FLSD Docket05/08/2019 Page 9 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:7 of20


    ab initio''and w ere çéknow ingly and recklessly pursued by Am long and D aley.'' 1d.

    at38.

          lnthelightoftheseûndings,themagistratejudgeconcludedthatsanctions
    were w arranted pursuantto section 1927 and the court's inherentpow ers. The

    magistratejudgedeterminedthatthedefendantswereentitledtothereasonable
    attorney'sfees and costsincurred in litigating the FLSA and discrim ination cases.

    Themagistratejudgeexplainedthatan awardoftheentirefeesthedefendants
    incurredwasjustifiedbecausetheFLSA anddiscriminationcaseswerettfrivolous
    ab initio''and becausethe A m long Grm 'sm isconductElneedlessly obstructed''the

    litigationofboth cmses.1d.at43.ThemagistratejudgefoundthattheAmlong
    frm 's tçim proper conductinfected the entire Eldredge litigation''and llthe entire

    underlying proceedingsw ere m ultiplied asa resultofsuch conduct.'' 1d The.




    magistratejudgedirectedthedefendantstomakeasubmissionshowingthe
    reasonable feesand coststhey incurred.

          Onreview,thedistrictcourtaffirmedthemagistratejudge'saward(pursuant
    tothecourt'sinherentpowers)ofsanctionsagainsttheAmlongtirm,notingthat
    Articleljudgeshaveinherentauthoritytoimposesanctions.Becausewhether
    ArticleIjudgesalsohaveauthorityto ordersanctionspursuanttosection 1927was
    unclear,thedistrictcourtrevieweddenovotherecordandthemagistratejudge's
    sanctionsundersection 1927.Thedistrid courtadoptedthemagistratejudge's
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 14 of 27
 Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 10 of23
                  Case:17-14821 Date Filed:03/19/2019 Page:8 of20


    aw ard ofsanctionsundersection 1927 w ith one m oditication- thatthe defendants

    were entitled to attorney'sfeesand costsincurred only afterthe A m long firm

    receivedthecivil-theftdem and letter.Thedistrictcourtexplainedthatthecivil-

    theftdem and letternotifed theA m long firm thatthe docum ents w ithin Eldredge's

    possession had been tçim properly obtained.'' D oc.226 at4. The districtcourtalso

    determinedthatthisdate ééappeargedqto bewherethe gamesmanship began,with
    theAmlonggtlirm agreeingtoturn overa11originalEDcaredocuments,even
    thoughtheAmlong (tlirm knew thatmanyofthematerialsthatEldredgeillicitly
    took from ED care w ere copies notoriginals.'' 1d.

          A fterthe districtcourtissued this order,the defendantsrequested a totalof

    $633,894.41in feesand costs,which wasthe amountofthefeesand coststhatthe
    defendants incurred afterthe A m long tsrm received the civil-theftdem and letter.

    The defendants subm itted detailed tim erecords from theirattorneys to support

    theirrequestforattorney's fees.

          TheAmlongfirm objectedtotheamountoffeesandcoststhedefendants
    sought. The 5rm argued thatthe am ountofattorney's feesw asunreasonable and

    challenged both the hourly rates charged by the defendants'attorneysand the

    numberofhourstheybilled.Thetirm objectedtomanyofthetimeentriesfrom
    the defendants'attom eys,arguing thatthe work w as notcom pensable because the

    tim e entriesw eretoo vague,the w ork perform ed w as clericalin nature,orthe w ork
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 15 of 27
 Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 11 of23
                  Case:17-14821 Date Filed:03/19/2019 Page:9 Of20


    w asexcessive orduplicative. The tirm also challenged tim e entries for

    approximately $30,000 in feesthatwereincurred aftertheAm long firm withdrew

    from representing Eldredge. These feesincluded tim e spentnegotiating the

    settlem entw ith Eldredge,w ho was proceedingpm se.

          Afterahearing,themagistratejudgeissuedanorderawardingthe
    defendantsatotalof$422,433.30 in attorney'sfeesand costs.Regarding

    attorney'sfees,themagistratejudgeagreedwiththeAmlongfirm thatcertaintime
    entriesw erenotcom pensable because they retlected tim e spenton clericaltasksor

    involved duplicative w ork. R elying on Gtherow n know ledge and experience,''the

    magistratejudgeappliedafurtherreductionof25% tothefeeaward.Doc.256at
    7-8.Regardingcosts,themagistratejudgeagreedwiththeAmlong fsn'nthatmany
    ofthe coststhe defendantssoughtw ere notrecoverable and dram atically reduced

    the am ountofcosts.

          TheAmlong firm objectedtothemagistratejudge'sorder,3butthedistrict
    courtjudgeaffirmedandadoptedthesanctionsaward.Thedistrictcourtfirst
    afsrmedthefeeawardasanexerciseofthemagistratejudge'sinherentauthority.
    The courtalso conducted a #c novo review ofthe record and adopted the fee aw ard

    undersection 1927. The courtexplained thatthe case w aséçexceptional''and that

    b0ththemagistratejudgeandthedistrictjudgewerefamiliarwithûlallaspectsof

          3TheAmlongt5rm objectedonlytotheassessmentofattorney'sfees,notcosts.
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 16 of 27
 Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 12 of23
                  Case:17-14821 Date Filed:03/19/2019 Page:10 of20


    thetortuouspathofthislitigation''and,thus,ççparticularlywellsuitedtoevaluatlel
    the feeshere atissue.'' D oc.267 at3. The courtexpressly found thatthe hourly

    ratescharged by the defendants'attorneysw ere reasonable tébased on the

    prevailingmarketrateforlawyersprovidingsimilarservicesin (sqouth Florida.''
    f#. The courtalso review ed the num berofhoursbilled by the defendants'

    attorneys asw ellasthe individualtim e associated w ith those hoursand agreed

    withthemagistratejudge'sdeterminationaboutthehourstobeexcludedandthat
    an across-the-board reduction of25% should be applied. The courtthus aw arded

    thedefendants$422,433.30 in attorney'sfeesand costsasa sanction againstthe
    Am long fin'
               n.

                           II.   STAN D AR D O F R EV IEW

          W e review the districtcourt's im position ofsanctions underan abuse-

    of-discretionstandard.SeeNorelusv.Dcnny's,Inc.,628F.3d 1270,1280 (11th
    Cir.2010)(explainingthatanabuse-of-discretion standardappliesto sanctions
    imposedundersection 1927);Martinv.AutomobiliLamborghiniExclusive,Inc,
    307F.3d 1332,1335(11thCir.2002)(explainingthatanabuse-of-discretion
    standardappliestosanctionsimposedpursuanttothecourt'sinherentauthority).
    W e also ttreview the am ountofthe sanctions aw arded by the districtcourtforan

    abuse ofdiscretion.''Am long tt Am long,P.A.v.D enny '
                                                         s,Inc.,500 F.3d 1230,

    1273(11th Cir.2007).

                                           10
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 17 of 27
Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 13 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:11 Of20


          ûW n abuseofdiscretionoccursifthejudgefailstoapplytheproperlegal
    standard orto follow properproceduresin m aking the determ ination orbases an

    aw ard ...upon findings offactthatare clearly erroneous.'' M ut.Serv.Ins.Co.v.

    FritIndus.,Inc.,358F.3d 1312,1322(11th Cir.2004)(intemalquotationmarks
    omitted).ttA findingoffactisclearlyerroneousif,upon reviewingtheevidenceas
    a w hole,w e are leftw ith the detsnite and firm conviction thata m istake has been

    com m itted.'' U S.Com m odity Futures Trading Com m 'n v.H unter W ise

    Commodities,LLC,749F.3d967,974(11th Cir.2014)(internalquotationmarks
    omitted).
                                111. LEG A L AN A LY SIS

          O n appeal,the A m long firm challengesthe districtcourt's decision to

    im pose sanctions asw ellasthe am ountofthe sanctions awarded. W e address

    these argum ents in turn.

    A . The D istrictC ourtD id N otA buse ItsD iscretion in Im posing Sanctions.

          Sanctionsundersection 1927 m ay be assessed againsta law yerpersonally if

    threeelementsaresatisfied:(1)thelawyerengagesinttunreasonableand
    vexatiousconduct,''(2)thelawyer'sconductççmultipliestheproceedings,''and
    (3)theamountofthesanctionççbearlsjafinancialnexustotheexcess
    proceedings.''Petersonv.BM1Refractories,124F.3d 1386,1396(11thCir.1997)
    (internalquotationmarksomitted).ççA.nattorneymultipliescourtproceedings
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 18 of 27
 Case O:13-cv-61373-RNS Docum ent277 Entered On FLSD Docket05/08/2019 Page 14 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:12 of20


    unreasonablyandvexatiously,therebyjustifyingsanctionsunder28U.S.C.j1927,
    only w hen the attorney'sconductis so egregiousthatitistantam ountto bad faith.''

    Norelus,628F.3d at1282 (internalquotationmarksomitted).Badfaith isan
    objectivestandardthatissatisfedwhençcanattomeyknowingly orrecklessly
    pursuesa frivolousclaim orengagesin litigation tacticsthatneedlessly obstruct

    the litigation ofnon-frivolousclaim so'' Am long tt Am long,500 F.3d at1242

    (internalquotationmarksomitted).
           The districtcourtdid noterrin im posing sanctions undersection 1927.4 O n

    appeal,theAmlongfirm challengesseveralofthemagistratejudge'sfactual
    tindings,which the districtcourtadopted,as clearly erroneous. M any ofthe

    A m long Grm 's argum entsrelateto the districtcourt's credibility determ inations.

    Butsuch credibility determ inations are entitled to substantialdeference. See Fed.

    R.Civ.P.52(a)(6)(recognizingthatattreviewingcourtmustgivedueregardtothe
    trialcourt'sopportunitytojudgethewitnesses'credibilitf'l;seealsoAndersonv.
    Cit
      y ofBessemerCity,470U.S.564,575(1985)(tikW lhenatrialjudge'sGnding is

            4W e need only addressw hetherthe districtcourtproperly awarded sanctionsunder
    section 1927 to resolve thisappeal. W e haveobserved thatthe standard forim posing sanctions
    undersection 1927 EGis eitherbroaderthan orequally asbroad''asthe standard forim posing
    sanctionspursuantto adistrictcourt'sinherentauthority.Amlong (fAmlong,500 F.3dat1239.
    lfsanctionswere penmissible undersection 1927,then there isno need to exam inew hetherthe
    courterred in imposing sanctionspursuantto itsinherentauthority. 1d. If,how ever,the
    sanctionsam ounted to an abuse ofdiscretion undersection 1927,Eûthey necessarily am ounted to
    an abuse ofthe court'sdiscretion underitsinherentpowers,becausethe court's inherentpow er
    toissuesanctionsforvexatiousconductbyattorneysdoesnotreachfurtherthan(sectionl1927.''
    1d.;seeCordobav.Dillard's,Inc.,419F.3d 1169,1178n.6(11thCir.2005).

                                                 12
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 19 of 27
 Case 0213-cv-61373-RNS Docum ent277 Entered On FLSD Docket05/08/2019 Page 15 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:13 of20


    based on his decision to creditthe testim ony ofone oftw o orm ore w itnesses,each

    ofw hom hastold a coherentand facially plausible story thatisnotcontradicted by

    extrinsic evidence,thattinding,ifnotintem ally inconsistent,can virtually neverbe

    clearerror.'').AndtheAmlong5171,
                                   1hasfailedtodemonstratethatthecredibility
    determ inations w ere clearly erroneous.

          Norcanwesaythatthemagistratejudgecommittedclearerrorinmaking
    the otherfactualfndings challenged on appeal. ln disputing the individualfactual

    findings,the Am long tirm reliesbn selectiveportionsoftestim ony thatw ere either

    deem ed notcredible orthatare contrary to otherevidence in the record. Thatsom e

    evidence m ay existto supporta fad ualtsnding differentfrom the one m ade by the

    districtcourtis notenough to show clearerror. H aving review ed the record asa

    w hole,w e are leftw ith no ççdetsnite and firm conviction''thatthe districtcourt

    erred in m aking itsfactualGndings. SeeH unter W ise,749 F.3d at974.

          The A m long 61-111arguesthateven accepting the districtcoud 'sfactual

    findings,the courtnonetheless erred in im posing sanctionsbecause the tsndings are

    insufticientto supporta conclusion thatitacted unreasonably and vexatiously. W e

    disagree. Thetestim ony and docum entspresented atthe evidentiary hearing

    (togetherwiththemagistratejudge'sadversecredibilitydeterminations)support
    the districtcourt's determ ination thatthe A m long tsrm engaged in a pattern of

    unreasonable and vexatiousconduct- including w ithholding criticaldiscovery
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 20 of 27
 Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 16 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:14 of20


    docum ents- thatneedlessly obstructed the litigation and m ultiplied the

    proceedings and thatthis conductw asso egregiousthatitw astantam ountto bad

    faith. The districtcourtthus abused no discretion in concluding thatsanctions

    w ere w arranted underboth the court'sinherentpowersand undersection 1927.

   B.    The D istrictCourtD id N otE rr in Setting the Am ountofthe Fee Aw ard.

          The Am long fin'
                         n also challengesthe am ountofthe sanctionsthe district

    courtawarded.Itarguesthatthedistrictcourterred (1)byawardingthe
    defendants'feesthatw ere notincurred ttbecause of''the Am long firm 's

    sanctionableconductand (2)incalculatingthelodestaramount.W eare
    unpersuaded.

          The A m long tirm challengesthe am ountofthe fee aw ard,arguing thatit

    im properly includesfeesthatw ere notincurred GGbecause of'the A m long tslnn's

    alleged sanctionable conduct. Certainly,the dollaram ountofa sanctions aw ard

    m ustççbeara tinancialnexusto the excessproceedings.'' Peterson,124 F.3d at

    1396)see also G oodyear Tire & RubberCo.v.H aeger,137 S.Ct.1178,1186

    (2017)(explainingthatasanctionsawardmustbeûûcalibratedtothedamages
    causedbythebad-faithactson which itisbased''(alterationsadopted)(internal
    quotationmarksomittedl).Thatis,thedollaramountofthesanctionslçmaynot
    exceed the costs,expenses,and attorneys'fees reasonably incurred because of




                                            14
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 21 of 27
Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 17 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:15 of20


    (thejconduct''givingrisetothesanctions.Peterson,124F.3dat1396(internal
    quotation marksomitted).
          In setting the am ountofa sanctionj aw ard,the districtcourtm ustdecide

    ttw hethera given legalfee ...w ould orwould nothavebeen incurred in the

    absence ofthe sanctioned conduct.'' Goodyear Tire,137 S.Ct.at 1187. Butin

    tçexceptionalcmses''a courtisnotrequired to exam ine w hethereach individual

    expenseitem (such as,aspecificdepositionormotion)orcategoryofitems(say,
    expertdiscovery)boreasufficientnexusbecausethecourtmay ûûshiftallofa
    party's fees,from eitherthe startorsom e m idpointofa suit,in one fellsw oop''ifit

    Gndsthatal1thefees(whetherfrom thestartofthecaseaftersomemidpoint)
    ççw ould nothave been incurred exceptforthe m isconduct.'' 1d.at 1187-88.

          The A m long 51-111arguesthatthe districtcourterred in calculating the

    am ountofthe sanctionsaw arded because itincluded feesthatthe defendants

    incurred asa resultofEldredge's sanctionable conductand afterthe A m long 51714

    w ithdrew from representing Eldredge.Butwe discern no error.

          First,the A m long t51711identifiesexam plesofconductforw hich Eldredge

    w asresponsible. ThatEldredge m ay also have engaged in im properconductdoes

    notexcuse the sanctionable conductattributed to the A m long ûrm or otherwise

    break the causallink betw een the A m long firm 's conductand the attorney's fees

    incurred by the defendants.


                                            15
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 22 of 27
 Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 18 Of23
                  Case:17-14821 Date Filed:03/19/2019 Page:16 Of20


          Second,the A m long tsrm assertsthatthe districtcourtabused its discretion

    in aw arding feesthatthe defendants incurred afterthe A m long firm w ithdrew from

    representing Eldredgebecause these feesw ere notincurred Gtbecause of''the

    A m long firm 's sanctionable conduct. W e disagree because there w as a sufficient

    nexusbetween these feesand the A m long firm 'ssanctionable conduct.

          Tounderstandwhy,weneedtolooktothemagistratejudge'sinitial
    sanctions determ ination and how itw asm odified by the districtcourt. ln the initial

    sanctionsdecision,themagistratejudgemadeablanketdeterminationthatallof
    the defendants'feesw ere incurred because oftheA m long firm 'ssanctionable

    conduct.ThemagistratejudgefoundthattheAmlong firm çûneedlesslyobstructed''
    the follow ing stagesoraspects ofthe litigation: the litigation ofthe set-offdefense

    in the FLSA case,the litigation ofthe counterclaim in the discrim ination case,the

    discovery processin both cases,the litigation ofthe originalm otion forsanctions,

    the defendants'effortsto ensure fullcom pliance w ith the originalsanctions order,

    and the litigation ofthe renew ed m otion forsanctions. D oc.188 at43. A fter

    surveyingtheextentoftheAmlongfirm'smisconduct,themagistratejudge
    concluded thatûûthe entire underlying proceedingsw ere m ultiplied as a resultof

    such conduct.''1d.Themagistratejudgefurtherfoundthatawardingthe
    defendantsçûthe entire costs oflitigation ...bears a snancialnexusto the excess

    proceedings,given thatthe im properconductinfected the entire Eldredge


                                             16
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 23 of 27
 Case 0:13-cv-61373-R NS Docum ent277 Entered On FLSD Docket05/08/2019 Page 19 Of23
                 Case:17-14821 Date Filed:03/19/2019 Page:17 Of20


    litigation.''1d lnmakingthisfinding,themagistratejudgefoundthecausation
    requirem entsatisfied foral1feesthatthe defendantsincurred.

           Thedistrictcourtacceptedthisblanketdetermination subjecttoone- and
    only one- m odification. The districtcourtfound thatthe defendantsw ere entitled

    only to feesthey incurred afterthe A m long firm received the civil-theftdem and

    letterfrom the defendants.s The districtcourtexplained thatatthatpointthe

    A m long firm 's ûlgam esm anship began.'' D oc.226 at4.Butthe districtcourtleA

    undisturbedthemagistratejudge'sdeterminationthata11feesincurredafterthis
    pointbore a inancialnexus to the A m long tsrm 's sanctionable conduct. ln m aking

    this determ ination,the districtcourtim plicitly accepted thatitwas appropriate

    based on the extentofthe A m long firm 's m isconductto shiftthe feesthatthe

    defendants incurred afterthe A m long firm w ithdrew .

            W e cannotsay thatthe districtcourtabused its considerable discretion in

    m aking this determ ination. A fterall,ttthe abuse ofdiscretion standard allow sa

    range ofchoice forthe districtcourt,so long asthatchoice doesnotconstitute a

     clearerrorofjudgment.''InreRasbury,24F.3d 159,168(11thCir.1994)
     (intemalquotationmarksomitted).Even ifanotherfactfndermighthavefoundan
     insufficientcausalrelationship betw een the feesthatthe defendants incurred in the


           5N otably, thism odification had no m eaningfuleffecton the am ountofthe fee aw ard
     because the defendantshad notsoughtthe feesthey incurred in the period before the A m long
     51%1received the letter.
    Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 24 of 27
    Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 20 of23
                     Case:17-14821 Date Filed:03/19/2019 Page:18 Of20


        litigating ofthe FLSA and discrim ination cases afterthe A m long tirm w ithdrew

        and the Am long firm 's sanctionable conduct,w e calm otsay thatthe districtcourt's

        determ ination to aw ard these fees felloutside the range ofperm issible choices.f

                  The A m long fin'
                                  n nextarguesthatin calculating reasonable attorney's fees

        the districtcourtfailed to apply properly the lodestarm ethodology because itgave

        an insuffcientexplanation ofitsfee calculation. ln determ ining a reasonable

        aw ard ofattorney'sfees,a districtcourtbegins by calculating the num ber ofhours

        reasonably expended m ultiplied by a reasonable hourly rate. Norm an v.H ous.

        Auth.ofM ontgomery,836F.2d 1292,1299(11thCir.1988).E1A reasonablehourly
        rate istheprevailing m arketrate in the relevantlegalcom m unity forsim ilar

         servicesby law yersofreasonably com parable skills,experience,and reputation.''

        1d. The districtcourtis çûitselfan expert''on the reasonableness ofhourly ratesand

         the num berofhours billed and llm ay consideritsown know ledge and experience''

         onthesetopics.f#.at1303(internalquotationmarksomitted).
                  W e conclude thatthe districtcourt's explanation w as adequate. H ere,the

         districtcourtexplained- based on a de novo review ofthe record and on the
9
         court'sow n expertise- thateach billing attorney'shourly rate w as reasonable and



                  6Themagistratejudgegaveanadditionalreasonforimposingsanctions:becausethe
         discrim ination and FLSA caseswere frivolousab initio. W e need notdecide w hetherthe court
         erred asa m atterof1aw in finding the lawsuitsfrivolousab initio because the courtdid notabuse
         itsdiscretion in im posing the sanctionsbased on theA m long fsrm 'sm isconductin litigating the
         CaSeS.

                                                        18
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 25 of 27
Case O:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 21 of23
                 Case:17-14821 Date Filed:03/19/2019 Page:19 Of20


    consistentw ith Eûthe prevailing m arketrate forlaw yersproviding sim ilarservices

    in South Florida.'' D oc.267 at3. The districtcourtalso accepted- aftera #c novo

    review ofthe num berofhours billed by the defendants'1aw firm sand the

    individualtimeentries themagistratejudge'sdetermination aboutthereasonable
    num berofhoursthatthe defendants expended on these cases.Like the m agistrate

    judge,thedistrictcourtexcluded 127.62hoursbilledforclericaland duplicative
    work.SeeNorman,836F.2dat1301(indeterminingthereasonablenessofthe
    hoursbilled,the districtcourtshould exclude hoursthatare çûexcessive,redundant

    orotherwiseunnecessary''(internalquotation marksomittedl).And likethe
    magistratejudge,thedistrictcourtapplieda25% across-the-boardreductiontothe
     fees charged bmsed on itsconclusion thataboutone-quarterofthe tim e entriesw ere

     excessive given the ççstraight-forw ard tasks''involved. D oc.267 at3. See

     Lorangerv.Stierheim,10F.3d776,783(11thCir.1994)(approvinganacross-the-
     board percentage cutto eitherthe totalnum berofhoursclaim ed orto the lodestar

     amount).Thedistrictcourt'sorderprovided sufficientexplanationtoallow for
     m eaningfulreview ofthe fee calculation.

           ln a related argum ent,the A m long firm arguesthatthe districtcourterred by

     failing to give a sufficientexplanation for itsdecision to afford no w eightto the

     expertaffidavitsubm itted by the A m long firm .To the contrary,the districtcourt

     explained thatitafforded no w eightto the afidavitbecause the affidavitw asnot


                                               19
               Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 26 of 27
               Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 22 of23
                                Case:17-14821 Date Filed:03/19/2019 Page:20 of20
.       #
     ?
                   ûûatallhelpful''given thatthe expertfailed to téconsiderthe tim e,skill,and special

                   effortrequired to com batan opposing counselengaging in the kind ofsanctionable
>
    *

                   conductthatdefense counselin thiscase encountered w ith the A m long firm .''

                   D oc.267 at4. W e sim ply cannotsay on the factshere thatthe districtcourtabused

                   itsconsiderablediscretioninrejectingtheopinionsoftheAmlong firm 'sexpert
                   when setting are% onable hourly rate.

                                                 IV . C O N CLU SIO N

                         Forthe foregoing reasons,we affin'
                                                          n the districtcourt.

                         A FFIR M ED .




    é(
     .J
      '.'..b
         k




                                                            20
Case 0:17-cv-60533-JEM Document 207 Entered on FLSD Docket 06/21/2019 Page 27 of 27
Case 0:13-cv-61373-RNS Document277 Entered on FLSD Docket05/08/2019 Page 23 of23
                  Case:17-14821 Date Filed:03/19/2019 Page:1 of1


                                        UNITED STATES COURT OF APPEALS
                                           FOR THE ELEVENTH CIRCUIT
                                           ELBERTPztltltTIJTTLECOURTOFAPPEALSBUILDING
                                                           56ForsythStreetN.W .
                                                           AtlantaaCe rgia30303

    David1.Smith                                                                                          Fornzlesandformsvisit
    ClerkofCourt                                                                                          snvwcalIuscourtsçrov

                                                       M arch l9,20l9

    M EM ORANDUM TO COUNSEL OR PARTIES

    AppealNumber; 17-1482I-FF
    CaseStyle: Amlong & Amlong,P.A.,etalv.EdcareM anagement,Inc.,etal
    DistrictCourtDocketNo: 0:13-cv-61373-RNS

    ThisCourtrequiresaIIcounselto5ledocumentselectronicallyusingtheElectronicCaseFiles('fECF'')system,
     unlessexempted forgood cause.Enclosed isacopy ofthe court'sdecision filed today in thisappeal.Judgmenthasthis
     daybeenenteredpursuanttoFRAP 36.Thecourt'smandatewillissueatalaterdateinaccordancewithFRAP4l(b).

     Thetimeforfilingapetitionforrehearingisgovernedbyl1thCir.R.40-3,andthetimeforElingagetitionforrehearing
     enbancisgovernedby11thCir.R.35-2.ExceptasothenviseprovidedbyFRAP25(a)forinmatefillngs,apetitionfor
     rehearing orforrehearing en banc istimely only ifreceived in theclerk'
                                                                          soffice within thetime specified in therules.
     Costsaregoverned byFRAP 39 and 11th CiI-.R.39-1.Thetlming,format,andcontentofa motion forattorney'          sfeesand
     anobjectiontheretoisgovernedby l1thCir.R.39-2aad39-3.
     Pleasenotethatapetition forrehearing en bancmustincludein theCertificateofInterested Personsacompletelistofall
     personsandentitieslistedona1lcertificatespreviouslyfiledbyanypartyintheagpeal.See11thCir.R.26.1-1.ln
     addition,a copyofthe opinion soughttobereheard mustbe included in any petitlon forrehearing orpetition for
     rehearingenbanc.See111 Cir.R.35-5(k)and40-1.
     CounselappointedundertheCriminalJusticeAct(CJA)mustsubmitavoucherclaimingcompensationfortimespenton
     theappealno laterthan 60 daysaftereitherissuanceofmandateorfilingwith theU.S.SupremeCourtofapetition for
     writofcertiorari(whicheverislater)viatheevouchersystem.PleasecontacttheCJA Team at(404)335-6l67or
     cjaevoucher@call.uscourts.govforquestionsregardingCJA vouchersortheevouchersystem.
     Pursuantto Fed.R.
                     A PP.P.39,coststaxed aaainstafmellants.

     Please usethemostrecentversion oftheBillofCostsform availableon thecourt'
                                                                             swebsiteatwww.cal1.uscourts.cov.

     Forquestionsconcerning theissuance ofthedecisionofthiscourt,pleasecallthenumberreferenced in the signature
     blockbelow.Fora1lotherquestions,pldasecallJanetK.M ohler,FF at(404)335-6178.

      Sincerely,
     DAVID J.SM ITH,Clerk ofCourt

      Replyto:JeffR.Patch
      Phone#:404-335-6161

                                                                                    OPIN-IA lssuanceofOpinion W ith Costs
